Citation Nr: 0924128	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hepatitis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance this case on docket was granted by the 
Board in June 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

The Veteran submitted a September 2008 private audiological 
report.  This report is dated after the August 2007 statement 
of the case and no supplemental statement of the case was 
prepared.  However, the Board finds no prejudice to the 
Veteran in reviewing this evidence, as it finds it may grant 
the claims for hearing loss and tinnitus.  See 38 C.F.R. 
§ 20.1304; See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for 
bilateral hearing loss and tinnitus; the Veteran was notified 
of his appellate rights, filed a timely notice of 
disagreement, and received a statement of the case, but 
failed to file a timely substantive appeal.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss and tinnitus has been received.

3.  In a June 1999 rating decision, the RO denied a claim to 
reopen the previously denied claim for hepatitis; the Veteran 
was notified of his appellate rights, filed a timely notice 
of disagreement, and received a statement of the case, but 
failed to file a timely substantive appeal.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for hepatitis disease has been received.

5.  The medical evidence establishes that the Veteran's 
bilateral hearing loss is the result of his active service.

6.  The medical evidence establishes that the Veteran's 
tinnitus had its onset during active service.  

7.  The medical evidence establishes that the Veteran's 
hepatitis had its onset during active service.

CONCLUSIONS OF LAW

1.  The June 1999 rating decision which denied a claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
June 1999 denial of service connection for bilateral hearing 
loss, and the claim of service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 1110, 1131, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2008).

3.  The June 1999 rating decision which denied a claim of 
entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the 
June 1999 denial of service connection for tinnitus, and the 
claim of service connection for tinnitus is reopened.  38 
U.S.C.A. § 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2008).

5.  The June 1999 rating decision which declined to reopen 
the previously denied claim for service connection for 
hepatitis is final.  38 U.S.C.A. § 7105 (West 2002).

6.  New and material evidence has been received since the 
June 1999 denial to reopen the previously denied claim for 
service connection for hepatitis, and the claim of service 
connection for hepatitis is reopened.  38 U.S.C.A. § 1110, 
1131, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303 (2008).

7.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.385 (2008).

8.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

9.  The criteria for service connection for hepatitis have 
been met.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In light of the favorable action taken concerning the claims 
herein, discussion of whether VA has met its duties of 
notification and assistance is not required, and deciding the 
appeal at this time is not prejudicial to the veteran.

II.  New and Material

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

Regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Bilateral Hearing Loss and Tinnitus

Review of the record shows that service connection for 
bilateral hearing loss and tinnitus was first denied by 
rating decision in June 1999.  The RO denied the claim based 
on the lack of evidence to establish any relationship between 
hearing loss or tinnitus and any disease or injury during 
military service.  The Veteran was informed of the decision 
and informed of his appellate rights in connection with this 
June 1999 rating denial, filed a notice of disagreement, and 
received a statement of the case; however he failed to file a 
timely substantive appeal.  Therefore, the June 1999 rating 
decision became final.  38 U.S.C.A. § 7105(c).

In April 2006, the Veteran submitted a claim to reopen his 
bilateral hearing loss and tinnitus.  In a November 2006 
rating decision, the RO granted reopening of the claim, but 
denied the issues on the merits.  The present appeal ensued.

The claims for service connection for bilateral hearing loss 
and tinnitus were originally denied due to the lack of 
evidence establishing any relationship between his hearing 
loss or tinnitus and any disease or injury during military 
service.  Since that decision, the Veteran has submitted a 
pure tone audiogram from a private audiologist with the 
opinion that it is more likely than not that the Veteran's 
hearing loss is due to the time he spent on the flight deck 
or boiler room and engines while in the U.S. Navy.  This 
evidence was not previously submitted to agency 
decisionmakers.   It is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened as it fulfills a 
requirement for service connection that was not previously 
met.  It also raises a reasonable possibility of 
substantiating the claim, as the claim was previously denied 
due to a lack of nexus between service and the disability.  
As such, reopening the claims for hearing loss and tinnitus 
is warranted.  38 C.F.R. § 3.156(a).



Hepatitis

Review of the record shows that service connection for 
hepatitis was first denied by rating decision in June 1978.  
The RO denied the claim based on the resolution of the 
Veteran's hepatitis during service.  The Veteran was informed 
of the decision and informed of his appellate rights in 
connection with this June 1978 rating denial; however he 
failed to file a timely notice of disagreement.  Therefore, 
the June 1978 rating decision became final.  38 U.S.C.A. 
§ 7105(c).

In April 1998, the Veteran submitted a claim to reopen this 
issue of hepatitis.  In a June 1999 rating decision, the RO 
denied reopening of the claim.  The Veteran was informed of 
the decision and informed of his appellate rights in 
connection with this June 1999 rating denial, filed a notice 
of disagreement, and received a statement of the case; 
however he failed to file a timely substantive appeal.  
Therefore, the June 1999 rating decision denying reopening 
became final.  38 U.S.C.A. § 7105(c).  In April 2006, the 
Veteran submitted another claim to reopen his hepatitis.  In 
a November 2006 rating decision, the RO granted reopening of 
the claim, but denied the issues on the merits.  The present 
appeal ensued.

The original claim was denied due to the Veteran's hepatitis 
having resolved during service resulting in the lack of a 
current disability.  In June 1999, the RO argued that 
although the record showed positive findings of hepatitis B, 
the medical evidence did not present evidence that these 
findings were etiologically related to the Veteran's active 
service.  Medical evidence submitted since the June 1999 
rating decision includes the October 2006 report of VA 
examination which shows positive antibodies for hepatitis C, 
A, and B, minimal "ALT" elevation with otherwise negative 
liver function tests and fatty infiltration and/or 
inflammatory changes of the liver and gall stones.  This 
evidence was not previously submitted to agency 
decisionmakers and shows continued findings not only of 
hepatitis B, but also of hepatitis C and A.  It is therefore 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened as it fulfills a requirement for service 
connection that was not previously 


met.  It also raises a reasonable possibility of 
substantiating the claim.  As such, reopening the claims for 
hepatitis is warranted.  38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss as an organic disease of the 
nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Hearing Loss

The Veteran's service treatment records are silent as to any 
complaints, treatment, or diagnosis of any bilateral hearing 
loss or tinnitus.  His report of physical examination at 
entrance to active service shows hearing measured at 15 of 
15, bilaterally.  His report of physical examination at 
discharge from active service showing hearing measured at 15 
of 15 whispered and spoken voice, bilaterally.  

Post service, the authorized audiological evaluation in June 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
45
55
LEFT
25
25
20
35
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear at 
the lowest measurement.  The Board therefore acknowledges 
that the Veteran currently has a hearing loss disability for 
VA purposes.  The question for consideration then turns to 
whether the current hearing loss is causally related to the 
Veteran's service.

The Veteran submitted an April 2006 private medical opinion 
stating that it is more likely than not that the Veteran's 
hearing loss is due to the time he spent on the flight deck 
or boiler room and engines while in the U.S. Navy.  This 
record however does not show that the examiner was informed 
of the Veteran's entire history of noise exposure, to include 
his time spent as a gauger for an oil company and as a truck 
driver.  

The Veteran was afforded a VA audiological examination in 
October 2006; however, the Veteran displayed extreme non-
organic behaviors and was recalled for another evaluation in 
November 2006.  At that examination, the Veteran displayed 
non-organic behaviors which could not be resolved with 
repeated instruction and repeated testing.  The Veteran's 
voluntary responses to the pure tone stimuli were above his 
acoustic reflex thresholds, which the examiner noted was a 
physiologic impossibility.  The examiner thus determined that 
no accurate results could be reported.  The examiner 
explained that the Veteran had a history of inservice and 
post service noise exposure.  As a result, it was not 
possible to delineate the etiology of a hearing loss, if a 
hearing loss existed.  And, although it was possible that a 
hearing loss may have been incurred in the service, the ratio 
of possibility is so difficult to determine that it would 
only be speculative.  The examiner stated that the claims 
file had been reviewed.

The Board acknowledges that the April 2006 private opinion 
was formed absent review of the record, and based on the 
Veteran's reported history of exposure to noise on the flight 
deck, in boiler rooms, and to engines while in the U.S. Navy.  
However, service personnel records show that the Veteran's 
rates during his active service were as Fireman Apprentice 
(FA), Fireman (FN), Boilerman Third Class, and Machinist's 
Mate Third Class.  He served on board the USS Wright (CVL-49) 
from January 1951 to March 1951.  Noise exposure is 
consistent with these rates and with shipboard duty in these 
rates. 

The record thus contains the April 2006 private opinion that 
the Veteran's diagnosed hearing loss is the result of noise 
exposure during his active service, and the November 2006 VA 
opinion that it is not possible to make an opinion as to the 
etiology of the diagnosed hearing loss.

There is no other medical evidence or opinions finding the 
diagnosed bilateral hearing loss is not the result of active 
service.  

Given the Veteran's duties and duties on board ship, the 
evidence is thus at the very least in equipoise and the 
benefit of the doubt goes to the Veteran.  Service connection 
for bilateral hearing loss is warranted.



Tinnitus

Regarding the Veteran's tinnitus, the Veteran stated in the 
June 1998 VA examination that he noticed the onset of 
tinnitus about 25 years ago, but that he didn't really know.  
In the November 2006 VA examination, he reported that he 
experienced tinnitus since his separation from service.  The 
examiner in November 2006 stated that based on review of the 
Veteran's file, it is not likely that the tinnitus was 
incurred in the service.  However, the examiner appeared to 
base this opinion on the Veteran's initial report of onset of 
tinnitus in 1998 of 25 years prior.

As noted above, the Veteran's rates and assignment to ship 
during active service are consistent with noise exposure.  

Having granted service connection for bilateral hearing loss, 
the Board finds it would be inconsistent to deny service 
connection for tinnitus based on a medical opinion that 
appears to be based on the Veteran's reported history-which 
may have been erroneous.  The Veteran's report of onset of 
tinnitus is consistent with his military service.

There is no other medical evidence or opinions finding the 
diagnosed tinnitus is not the result of active service.  

Given the Veteran's duties and duties on board ship, the 
evidence is in equipoise and the benefit of the doubt goes to 
the Veteran.  Service connection for tinnitus is warranted.

Hepatitis

The Veteran's report of medical examination at entrance to 
active service shows no liver diagnoses, defects, or 
abnormalities.  Service medical records show the Veteran was 
treated for infectious hepatitis during active service.  He 
was hospitalized, treated, and ultimately discharged as fit 
for duty.  His report of medical examination at discharge 
shows no findings of hepatitis, or of liver diagnoses, 
defects, or abnormalities.

Thereafter, a September 1998 addendum to a June 1998 VA 
examination found a positive hepatitis B core antibody and 
negative antibodies for hepatitis A and C.  In May 1999 a 
records review examination was conducted to discern the 
etiology of the Veteran's positive hepatitis B.  The examiner 
concluded that he had no reason to think that the current 
positive hepatitis B test was not the hepatitis he had during 
active service.  The examiner did not provide a rationale for 
his opinion.

In October 2006, the Veteran underwent additional VA 
examination.  At this time, the examiner diagnosed positive 
antibodies for hepatitis C, A, and B, minimal "ALT" 
elevation with otherwise negative liver function tests, and 
fatty infiltration and/or inflammatory changes of the liver 
and gall stones.  The examiner opined that it was more likely 
than not that the infectious hepatitis the Veteran had while 
on active service went into a complete permanent remission.  
The examiner did not provide a rationale for his opinion, and 
noted that he did not have either the Veteran's claims folder 
or the medical treatment records for review.

The record thus contains the May 1999 VA opinion that the 
Veteran's diagnosed hepatitis B antibodies represent the 
residuals of his inservice infectious hepatitis, and the 
October 2006 VA opinion that his inservice infectious 
hepatitis more likely than not went into a complete and 
permanent remission.  As the May 1999 VA opinion was based on 
a review of the record, to include the service medical 
records documenting treatment inservice for infectious 
hepatitis, as well as previous, June 1998 VA examination and 
September 1998 addendum, it is more probative than the 
October 2006 VA opinion, which was not based on review of the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

There is no other medical evidence or opinions against a 
finding that the diagnosed hepatitis had its onset during 
active service.  

Service connection for hepatitis is warranted.


ORDER

The previously denied claim for service connection for 
bilateral hearing loss is reopened.  

The previously denied claim for service connection for 
tinnitus is reopened.

The previously denied claim for service connection for 
hepatitis is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for hepatitis is granted.




____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


